DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 27-30 in the reply filed on 03/08/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner because the groups are so few in number and so closely related so as to avoid any serious burden on the USPTO in examining the groups together.  This is not found persuasive because of reasons of record of the different classifications and the search required for one is not required for the other.  Further, the methods and devices require different search terms, different search classification searches and different search strategies which cause a serious burden on the Examiner.
The requirement is still deemed proper and is therefore maintained.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (Talanta, 176 January 2018, pages 444-449, available online August 2017) in view of Gerbers, Roman (University of Rhode Island, DigitalCommons@URI, Open Access Master’s Theses, 2013, pages 1-120).
Wang et al discloses a FRET method and test strip (device) for detecting a target analyte in a sample (e.g. abstract).  Wang et al discloses that the test strip (solid platform) comprising a sample pad, conjugate pad, nitrocellulose membrane comprising test zone and control zone and an absorbent pad which all overlap and are connected (mat) (pg 445).  Wang et al discloses the conjugate pad of the mat is impregnated with antibody coated Au NPs (acceptor) specific for the target analyte (first chromophore) (e.g. page 445-447).  Wang et al discloses the strip comprises FITC (second 
Wang et al differs from the instant invention in failing to specifically teach the sample pad, conjugate pad and the adsorbent pad are fibrous.  Wang et al also differs from the instant invention in failing to teach the antibody-FRET chromophore conjugate is immobilized to the fibrous mat with Protein A or G
Gerbers teaches that it is known and conventional in the art that sample pads, conjugate pads and adsorbent pads can be made of fibers (e.g. pages 13,15-16).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a fibrous pads such as taught Gerbers into the device and method of Wang et al because Gerbers shows that it is known and conventional to have  pads which are fibrous.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating fibrous pads such as taught by Gerbers in the device and method of Wang et al.
With respect to the recitation “wherein the gold nanoparticles are formed within the fibrous mat in situ” as recited in claim 6.  This limitation is directed to a process of supplying or producing the product and the instant claims are directed a product (i.e. device).  Thus the limitation reads as a product by process claim and determination of patentability is based on the product itself.  The patentability of a product does not depend on the method of production and if the product in a product by process clam is .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Gerbers as applied to claims1, 3-6 and 10-11 above, and further in view of   Morales-Narvaez et al ACS Nano, Vol 9, No. 7, 2015, pages 7296-7305).
See above for the teachings of Wang et al and Gerbers.
Wang et al and Gerbers differ from the instant invention in failing to teach the mat comprises bacterial cellulose.
 Morales-Narvaez et al disclose bacterial cellulose nanopaper material comprising gold nanoparticles (e.g. abstract) and discloses that this bacterial cellulose nanopaper is multifunctional and known for numerous desirable properties such as sustainability, biocompatibility, biodegradability, optical transparency, thermal properties, flexibility, hydrophilicity, high porosity, broad chemical-modification capabilities and high surface area (e.g. abstract).  Morales-Narvaez et al discloses that these nanopapers provide for devices that can be combined with functional nanomaterials and used as substrates for optical measurments whereby analyte can be detected (e.g. page 7298, first column).  Morales-Narvaez et al discloses that specific ligands such as antibodies can be used to bind to a target such as a pathogen for example E. coli (pages 7300-7301, Fig. 5).
.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Gerbers as applied to claims1, 3-6 and 10-11 above, and further in view of Formica et al (US 6,228,658) or Dudley, Jr. et al (US 10,941,337).
See above for the teachings of Wang et al and Gerbers.
Wang et al and Gerbers differ from the instant invention in failing to teach the use of protein A or Protein A/G to immobilize the antibody-FRET chromophore conjugate to the mat.

Dudley, Jr. et al teaches that it is known and conventional in the art to utilize Protein A or A/G to immobilize an antibody to a solid support such as a test strip (e.g. col 6, line 54 – col 7, line 11).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of protein A such as taught by Formica et al for the immobilization antibody conjugate in the modified device and method of Wang et al because Formica et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of protein A such as taught by Formica et al for the immobilization antibody conjugate in the modified device and method of Wang et al.
It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of protein A or A/G such as taught by Dudley Jr et al for the immobilization antibody conjugate in the modified device and method of Wang et al because Dudley Jr. et al shows that it is known and conventional in the art.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of protein A of A/G such as taught by Dudley Jr. et al for the immobilization antibody conjugate in the modified device and method of Wang et al

s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al and Gerbers as applied to claims 1, 3-6 and 10-11 above, and further in view of Lin et al (US 2017/0336398).
See above for the teachings of Wang et al and Gerbers.
Wang et al and Gerbers differ from the instant invention in failing to teach the antibody is an antibody against E. coli.
Lin et al teaches that it is known and conventional in the art to utilize antibodies against a foodborne pathogen such as E. coli  for the detection of the E.coli in samples such as food (e.g. para 0003, 0013, 0086).
It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate the use of antibodies for E. coli such as taught by Lin et al in the modified device and method of Wang et al because Wang et al specifically teaches the test strip can be utilized for detecting in diagnostics, food safety and environmental monitoring (e.g. page 448) and further one would use the appropriate reagent to detect the desired analyte.  In this case, E.coli.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating the use of antibodies for E. coli such as taught by Lin et al in the modified device and method of Wang et al.

 Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Gerbers and Lin et al as applied to claims1, 3-6 and 10-13 above, and further in view of  Merical et al (US 2007/0160789).
See above for the teachings of Wang et al., Gerbers and Lin et al.

           Merical et al discloses packaging films for holding a product such as a diagnostic test strip (e.g. abstract, 0017, 0021-0022, 0024-0026).  Merical et al specifically teaches that diagnostic test strips would benefit from the films (0017). Merical et al discloses that this polymeric packaging provides effectively control the level of moisture within packaging without using sachets or desiccant beads that may become ineffective over time, or that may contaminate products contained within the packaging (e.g. para 0024).   
            It would have also been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate packaging material and films such as taught by Merical et al with the modified device and method of Wang et al because Merical et al specifically teaches that diagnostic test strips would benefit from the films.  Merical et al discloses that this polymeric packaging provides effectively control the level of moisture within packaging without using sachets or desiccant beads that may become ineffective over time, or that may contaminate products contained within the packaging.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating packaging material and films such as taught by Merical et al with the modified device and method of Wang et al.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

            Khan et al (International Journal of Biological Macromolecules 107, 2018, pages 865-873, available online September 19, 2017) discloses bacterial cellulose comprising gold nanoparticles (e.g. abstract).
             Soykan et al (US 2005/0096516) discloses and antibody immobilized comprising a chromophore and protein A bound to the Fc portion of the antibody wherein the protein A comprises another chromophore (e.g. para 0032,0054-0056, Fig. 4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GARY COUNTS/Primary Examiner, Art Unit 1641